Exhibit 10.2

 

MOSYS, INC.

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) dated as of March 14, 2016 (the
“Effective Date”) is made by and among MoSys, Inc. (the “Company”), the 10%
Senior Secured Convertible Note purchasers identified in Exhibit A hereto (the
“Purchasers”), and Ingalls & Snyder LLC, a New York limited liability company,
in its capacity as the agent for the Purchasers (“Purchasers’ Agent”).

 

RECITALS

 

A.                                    The Purchasers have agreed to lend the
Company up to $8,000,000 pursuant to certain 10% Senior Secured Convertible
Notes Due August 15, 2018 issued by the Company (the “Notes”), pursuant to the
terms of the Senior Secured Convertible Note Purchase Agreement dated the same
date as this Agreement (the “Purchase Agreement”).

 

B.                                    To induce the Purchasers to lend to the
Company under the Notes, the Company has agreed to pledge and grant a security
interest in the Collateral as security for the Secured Obligations (each as
defined below).

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      DEFINITIONS.

 

All capitalized terms defined in the Purchase Agreement have the same meanings
when used in this Agreement.  In addition, the following capitalized terms used
in this Agreement shall have the following meanings under this Agreement:

 

1.1                               “Collateral” means the property described in
Exhibit B hereto.

 

1.2                               “Company Intellectual Property Rights” means
all of the Company’s:  (i) United States and foreign letters patent, utility
models, and applications therefor, and other indicia of invention ownership,
including any such rights granted upon any reissue, division, continuation or
continuation-in-part applications; (ii) all copyright rights and all other
literary property, software (in both object and source code), and author rights,
whether or not copyrightable, all copyrights and copyrighted interests, and all
mask works and registered mask works, including any registrations and renewals
of any of the foregoing, which are owned by or licensed to the Company;
(iii) trade secrets and knowhow with respect to all of the foregoing;
(iv) trademarks and service marks; and (v) any and other intellectual property
rights of any nature owned or licensed by the Company which are necessary to
enable the Company to manufacture any of its products and other products which
incorporate, contain, or embody any and all of the foregoing, including, without
limitation, the registered intellectual property rights as listed on Exhibit C
attached hereto.

 

1.3                               “Intellectual Property Security Agreement”
means the instruments for perfecting security interests in Company Intellectual
Property Rights referred to in Section 2.3.

 

1

--------------------------------------------------------------------------------


 

1.4                               “Secured Obligations” means the Company’s
obligations and liabilities to the Purchasers under and pursuant to the Notes
(including, without limitation, the Company’s obligation to timely pay the
principal amount of, and interest on, the Notes) and any fees or other amounts
payable by either the Company under any Loan Document.

 

1.5                               “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in the state of California from time to time or, by
reason of mandatory application, any other applicable jurisdiction.

 

2.                                      GRANT OF SECURITY INTEREST; COLLATERAL.

 

2.1                               Grant.  Subject to the terms and conditions of
the Loan Documents and as collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) and
performance of the Secured Obligations, the Company hereby pledges and grants to
Purchasers’ Agent, for the exclusive benefit of Purchasers’ Agent and the
Purchasers as their agent, a continuing security interest in all of the
Company’s right, title and interest in and to the Collateral, whether now owned
or hereafter acquired by the Company and whether now existing or hereafter
coming into existence, which shall remain in effect until indefeasible payment
and performance in full of all of the Secured Obligations.

 

2.2                               The Company Remains Liable.  The Company shall
remain liable to perform its duties and obligations under the contracts and
agreements included in the Collateral in accordance with their respective terms
to the same extent as if this Agreement had not been executed and delivered. 
The exercise by Purchasers’ Agent or any Purchaser of any right, remedy, power
or privilege in respect of this Agreement shall not release the Company from any
of its duties and obligations under such contracts and agreements.  Neither
Purchasers’ Agent nor any Purchaser shall have any duty, obligation or liability
under such contracts and agreements or in respect to any government approval
included in the Collateral by reason of this Agreement or any other Loan
Document, nor shall Purchasers’ Agent or any Purchaser be obligated to perform
any of the duties or obligations of the Company under any such contract or
agreement or any such government approval or to take any action to collect or
enforce any claim (for payment) under any such contract or agreement or
government approval.

 

2.3                               Perfection; Financing Statement.  Concurrently
with the execution and delivery of this Agreement, the Company shall (a) file
such financing statements and other documents in such offices (including without
limitation the filing of notices with the United States Copyright Office and
Patent and Trademark Office and any office in any other country for the
perfection of security interests in the Company Intellectual Property Rights),
including one or more Intellectual Property Security Agreements, as shall be
necessary or as Purchasers’ Agent may request to perfect and establish the
priority (subject only to Permitted Liens) of the Liens granted by this
Agreement, and (b) take all such other actions as shall be necessary or as
Purchasers’ Agent may request to perfect and establish the priority (subject
only to such Permitted Liens) of the Liens granted by this Agreement.  If any
recording or filing thereof (or the filing of any statements of continuation or
assignment of any financing statement) is required to protect and preserve such
lien or security interest, the Company shall at its cost execute the same at the
time and in the manner requested by the Purchasers.  To the fullest extent
permitted by applicable law, the Company authorizes Purchasers’ Agent to file
any such financing statements without the

 

2

--------------------------------------------------------------------------------


 

signature of the Company, and each of the Purchasers authorizes Purchasers’
Agent to sign the Intellectual Property Security Agreements and other documents,
certificates and instruments and take all other actions necessary or material to
perfect and establish the priority of the Liens granted by this Agreement.

 

2.4                               Use of Collateral.  So long as an Event of
Default does not exist, the Company shall have the right (a) to use and possess
the Collateral, (b) to exercise its rights, title and interest in all contracts,
agreements, licenses and government approvals related thereto, and (c) to manage
its property and sell its inventory in the ordinary course of business.

 

3.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS.

 

3.1                               Other Financing Statements.  The Company
represents and warrants to the Purchasers and Purchasers’ Agent that, other than
financing statements, security agreements, chattel mortgages, assignments,
copyright security agreements or collateral assignments, patent or trademark
security agreements or collateral assignments, fixture filings and other
agreements or instruments executed, delivered, filed or recorded for the purpose
of granting or perfecting any Lien in connection with any Permitted Lien and
financing statements in favor of Purchasers’ Agent and the Purchasers, no
effective financing statement or similar document naming the Company as debtor,
assignor, grantor, mortgagor, pledgor or the like and covering all or any part
of the Collateral is on file in any filing or recording office in any
jurisdiction.

 

3.2                               Separate Obligations and Liens.  The Company
acknowledges and agrees that, subject to Section 5:  (a) the Secured Obligations
represent separate and distinct indebtedness, obligations and liabilities of the
Company to each of the Purchasers, which the Company is separately obligated to
each Purchaser to pay and perform, in each case regardless of whether or not any
indebtedness, obligation or liability to any other Purchaser or any other person
or entity, or any agreement, instrument or guaranty that evidences any such
other indebtedness, liability or obligation, or any provision thereof, shall for
any reason be or become void, voidable, unenforceable or discharged, whether by
payment, performance, avoidance or otherwise; and (b) the Lien that secures each
Purchaser’s respective Secured Obligations (i) is separate and distinct from any
and all other Liens on the Collateral, (ii) is enforceable without regard to
whether or not any other Lien shall be or become void, voidable or unenforceable
or the indebtedness, obligations or liabilities secured by any such other Lien
shall be discharged, whether by payment, performance, avoidance or otherwise,
and (iii) shall not merge with or be impaired by any other Lien.

 

3.3                               Other Liens.  Without the prior written
consent of Purchasers’ Agent, the Company shall not dispose of any Collateral,
create, incur, assume or suffer to exist any Liens, except Permitted Liens, upon
any Collateral, or file or suffer to be on file or authorize to be filed, in any
jurisdiction, any financing statement or like instrument with respect to all or
any part of the Collateral in which Purchasers Agent is not named as the sole
lender for the benefit of the Purchasers; provided that no such consent will be
required with respect to any disposition of Collateral pursuant to a Fundamental
Change or in the ordinary course of the Company’s business;.

 

3

--------------------------------------------------------------------------------


 

3.4                               Applicable laws.  The Company shall not use
the Collateral in violation of any applicable statute, ordinance, law or
regulation or in violation of any insurance policy maintained by the Company
with respect to the Collateral.

 

3.5                               Records; Insurance.  The Company will at all
times keep in a manner reasonably satisfactory to Purchasers’ Agent accurate·
and complete records of the-Collateral and will keep such Collateral insured to
the extent similarly situated companies insure their assets.  Purchasers’ Agent
shall be entitled, at reasonable times and intervals after reasonable notice to
the Company, to enter any of the Company’s premises for purposes of inspecting
the Collateral and the Company’s books and records relating thereto.

 

3.6                               Notices, Reports and Information.  The Company
will (i) notify Purchasers’ Agent of any material claim made or asserted against
the Collateral by any person or entity and of any material change in the
composition of the Collateral or other event which could materially adversely
affect the value of the Collateral or any Purchaser’s Lien thereon; (ii) furnish
to Purchasers’ Agent such statements and schedules further identifying and
describing the Collateral and such other reports and other information in
connection with the Collateral as Purchasers’ Agent may reasonably request, all
in reasonable detail; and (iii) upon request of Purchasers’ Agent make such
demands and requests for information and reports as the Company is entitled to
make in respect of the Collateral.

 

3.7                               Disposition of Collateral.  The Company will
not, except in the ordinary course of its business which includes the granting
of non-exclusive licenses to customers and other parties assisting the Company
from time to time, (i) surrender or lose possession of (other than to
Purchasers’ Agent), sell, lease, rent, or otherwise dispose of or transfer any
of the Collateral or any right or interest therein, except to the extent
permitted by this Agreement or the Purchase Agreement, or in the case of
transactions not in excess of $100,000, or (ii) remove any of the Collateral
from its present location (other than disposals of Collateral permitted by
Section 3.7(i)) except upon at least 30 days’ prior written notice to
Purchasers’ Agent.

 

3.8                               Further Assurances.  The Company agrees that,
from time to time upon the written request of Purchasers’ Agent, the Company
will execute and deliver such further documents and do such other acts and
things as Purchasers’ Agent may reasonably request in order fully to effect the
purposes of this Agreement.

 

3.9                               Organization and Qualification.  The Company
is a corporation duly organized, validly existing and in good standing under the
laws of Delaware.  The Company has all requisite power and authority to conduct
its business and own its property.

 

3.10                        Intellectual Property.  The Company represents and
warrants that Exhibit C lists all registered patents, trademarks, service marks,
copyrights and mask works of the Company, and any and all applications for each
of the foregoing, and the registration status of each of the foregoing.  The
Company shall maintain the registration of its registered intellectual property,
including, but not limited to, by paying required fees and submitting required
filings with respect to such registered intellectual property from time to time,
except with the consent of Purchasers’ Agent, which consent cannot be withheld
unreasonably.  The Company shall continue to  prosecute patent applications as
long as the Company in the exercise of reasonable discretion

 

4

--------------------------------------------------------------------------------


 

considers the inventions described in the applications to have potential
material value to the Company in light of the costs and expenses of prosecution.

 

4.                                      DEFAULT.

 

4.1                               Remedies Upon Default.  Upon the occurrence
and during the continuation of any Event of Default, the Purchasers shall have,
in addition to all other rights and remedies provided under any of the Loan
Documents or by applicable law, all of the rights and remedies of a secured
party under the Uniform Commercial Code, including, but not limited to, the
right to take possession of the Collateral (subject, in all cases, to the
provisions set forth in the Security Agreement), and for that purpose
Purchasers’ Agent may, and the Company hereby authorizes Purchasers’ Agent and
its authorized representatives to, enter upon any premises on which Collateral
may be located or situated and remove the same therefrom or without removal
render the same unusable and may use or dispose of the Collateral on such
premises without any liability for rent, storage, utilities or other sums, and
upon request the Company shall, to the extent practicable, assemble and make the
Collateral available to Purchasers’ Agent at a place to be designated by
Purchasers’ Agent, which is reasonably convenient to the Company and Purchasers’
Agent.  The Company agrees that, to the extent notice of sale shall be required
by law, at least five days’ notice to the Company of the time and place of any
public sale or the time after which any private sale or any other intended
disposition is to be made shall constitute reasonable notification of such sale
or disposition.  Purchasers’ Agent shall also have the right to apply for and
have a receiver appointed by a court of competent jurisdiction in any action
taken by Purchasers’ Agent to enforce its rights and remedies hereunder, to
manage, protect and preserve the Collateral or continue the operation of the
business of the Company, and Purchasers’ Agent shall be entitled to collect all
revenues and profits thereof and apply the same to the payment of all expenses
and other charges of such receivership, including the compensation of the
receiver, and to the payment of the Note until a sale or other disposition of
such Collateral shall be finally made and consummated.  In the event of any
disposition or collection of or any other realization upon all or any part of
the Collateral, Purchasers’ Agent shall apply the proceeds of such disposition,
collection or other realization as follows:

 

(1)                                 First, to the payment of the reasonable
costs and expenses of Purchasers’ Agent and the Purchasers in exercising or
enforcing their rights hereunder, including, but not limited to, costs and
expenses incurred in retaking, holding or preparing the Collateral for sale,
lease or other disposition, and to the payment of all expenses of the Purchasers
pursuant to Section 6.4;

 

(2)                                 Second, to the payment of the Note and all
other Obligations (as that term is defined in the Security Agreement); and

 

(3)                                 Third, the surplus, if any, shall be paid to
the Company or to whomsoever may be lawfully entitled to receive such surplus.

 

4.2                               NO WAIVER OF RIGHTS BY PURCHASERS’ AGENT OR
THE PURCHASERS.  PURCHASERS’ AGENT’S OR THE PURCHASERS’ ACCEPTANCE OF PARTIAL OR
DELINQUENT PAYMENT FROM THE COMPANY UNDER ANY NOTE OR HEREUNDER, OR PURCHASERS’
AGENT’S OR THE PURCHASERS’ FAILURE TO

 

5

--------------------------------------------------------------------------------


 

EXERCISE ANY RIGHT HEREUNDER, SHALL NOT CONSTITUTE A WAIVER OF ANY OBLIGATION OF
THE COMPANY HEREUNDER, OR ANY RIGHT OF PURCHASERS’ AGENT’S OR THE PURCHASERS
HEREUNDER, AND SHALL NOT AFFECT IN ANY WAY THE RIGHT TO REQUIRE FULL PERFORMANCE
AT ANY TIME THEREAFTER.

 

5.                                      APPOINTMENT OF AGENT.

 

5.1                               Appointment; Joint Action.  Each Purchaser
hereby irrevocably appoints and authorizes Purchasers’ Agent to act as its agent
under this Agreement with such powers as are specifically delegated to
Purchasers’ Agent by the terms of the Purchase Agreement, together with such
other powers as are reasonably incidental to such powers; provided, however,
that any action required or permitted to be taken by Purchasers’ Agent under
this Agreement or any other Loan Documents shall require the consent of
Purchasers’ Agent. Without limiting the generality of the foregoing, Purchasers’
Agent shall be entitled under this Agreement upon the occurrence and
continuation of any Event of Default (i) to ask, demand, collect, sue for,
recover, receive and give receipt and discharge for amounts due and to become
due under and in respect of all or any part of the Collateral; (ii) to receive;
endorse and collect any instruments, documents and chattel paper in connection
with clause (i) above (including any draft or check representing the proceeds of
insurance or the return of unearned premiums); (iii) to file any claims or take
any action or proceeding that Purchasers’ Agent may deem necessary or advisable
for the collection of all or any part of the Collateral, including the
collection of any compensation due and to become due under any contract or
agreement with respect to all or any part of the Collateral; and (iv) to
execute, in connection with any sale or disposition of the collateral under
Section 4, any endorsements, assignments, bills of sale or other instruments of
conveyance or transfer with respect to all or any part of the Collateral.

 

5.2                               Payments Pro Rata.  Purchasers’ Agent and the
Purchasers agree that payments to the Purchasers under the Notes shall be made
in proportion to the principal and accrued interest then outstanding under each
Note on any such date of payment to each, until such obligations are paid or
retired in full.

 

5.3                               Sharing of Payments.  If any Purchaser shall
at any time receive any payment of principal, interest or other charge arising
under a Note, or upon any other obligation of the Company or any sums by virtue
of counterclaim, offset, or other lien that may be exercised, or from any
security, other than payments made on the same date and pro rata to all the
Purchasers, such Purchaser shall return such payment to Purchasers’ Agent, who
shall immediately dispense such payment or payments ratably among all the
Purchasers so as to maintain as near as possible the unpaid balance of the loans
pro rata according to the Purchasers’ proportionate interests.

 

6.                                      MISCELLANEOUS.

 

6.1                               Termination.  When all Secured Obligations
shall have been paid in full, this Agreement shall terminate, and Purchasers’
Agent shall forthwith cause to be assigned, transferred and delivered, against
receipt but without any recourse, warranty or representation whatsoever, any
remaining Collateral and money received in respect of the Collateral, to or on
the order of the Company and to be released, canceled and granted back all
licenses and rights referred to in Section 2.  Purchasers’ Agent shall also
execute and deliver to the Company upon

 

6

--------------------------------------------------------------------------------


 

such termination such Uniform Commercial Code termination statements and such
other documentation as shall be reasonably requested by the Company to effect
the termination and release of the Liens granted by this Agreement on the
Collateral.

 

6.2                               Waiver.  No failure on the part of Purchasers’
Agent or any Purchaser to exercise and no delay in exercising, and no course of
dealing with respect to, any right, remedy, power or privilege under this
Agreement shall operate as a waiver of such right, remedy, power or privilege,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise of any such right, remedy,
power or privilege or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided in this
Agreement are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

6.3                               Notices.  All notices and other communications
given in accordance with the provisions of Section 12.5 of the Purchase
Agreement and addressed shall be deemed to have been given and received for all
purposes of this Agreement and addressed to the intended recipient as follows,
or to such other address or number as may be specified from time to time by like
notice to the parties:

 

To the Company:

 

MoSys, Inc.
3301 Olcott Street
Santa Clara, CA 95054
Facsimile No.:  (408) 418-7501
Attention:  Chief Financial Officer

 

To Purchasers’ Agent:

 

Ingalls & Snyder  LLC
1325 Avenue of the Americas
New York, NY 10019
Facsimile No.:  (212) 269-7893
Attention:  Thomas Boucher

 

To the Purchasers:

 

To the address of each Purchaser as set forth on Exhibit A.

 

Any party may from time to time specify a different address for notices by like
notice to the other parties.

 

6.4                               Expenses.  The Company agrees to pay or to
reimburse Purchasers’ Agent and the Purchasers for reasonable costs and expenses
(including reasonable attorney’s fees and expenses) that may be incurred by
Purchasers’ Agent or the Purchasers in any effort to enforce any of the
provisions of Section 4 or any of the obligations of the Company in respect of
the Collateral or in connection with the preservation of the Lien of, or the
rights of Purchasers’ Agent and the Purchasers, under this Agreement or with any
actual or attempted sale, lease, disposition,

 

7

--------------------------------------------------------------------------------


 

exchange, collection, compromise, settlement or other realization in respect of,
or care of the Collateral, including all such costs and expenses (and reasonable
attorney’s fees and expenses) incurred in any bankruptcy, reorganization,
workout or other similar proceeding.

 

6.5                               Amendments.  Any provision of this Agreement
may be modified, supplemented or waived only by an instrument in writing duly
executed by the Company and Purchasers’ Agent (with the consent of the
Majority-in-Interest of the Notes).  Any such modification, supplement or waiver
shall be for such period and subject to such conditions as shall be specified in
the instrument effecting the same and shall be binding upon Purchasers’ Agent
and each Purchaser, each holder of any of the Secured Obligations and the
Company, and any such waiver shall be effective only in the specific instance
and for the purposes for which given.

 

6.6                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the Company, Purchasers’ Agent, the
Purchasers and each holder of any of the Secured Obligations and their
respective successors and permitted assigns.

 

6.7                               Survival.  All representations and warranties
made in this Agreement or in any certificate or other document delivered
pursuant to or in connection with this.  Agreement shall survive the execution
and delivery of this Agreement or such certificate or other document (as the
case may be) or any deemed repetition of any such representation or warranty.

 

6.8                               Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

6.9                               Captions.  The table of contents and captions
and section headings appearing in this Agreement are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.

 

6.10                        Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties to this Agreement may execute this
Agreement by signing any such counterpart.

 

6.11                        Governing Law; Submission to Jurisdiction.  This
Agreement shall be governed by and construed under the laws of New York, without
reference to its principles of conflicts of laws.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

COMPANY:

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

8

--------------------------------------------------------------------------------


 

PURCHASERS’ AGENT:

 

 

INGALLS & SNYDER LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

PURCHASERS:

 

 

Per attached counterpart Purchaser signature pages

 

9

--------------------------------------------------------------------------------


 

MoSys, Inc.

 

Security Agreement

 

Purchaser Signature Page

 

The undersigned Purchaser hereby executes this Agreement as of the Effective
Date specified therein and agrees to be bound by the same.

 

Instructions:  Please sign where indicated below and complete the information
requested at the bottom of the page regarding your investment.

 

(Individual Purchasers sign below)

 

(Investing entities sign below)

 

 

 

 

 

Exact Legal Name

 

 

of Entity:

 

Print Purchaser’s name below:

 

 

 

 

By:

 

 

 

 

 

 

Print name of authorized signature below:

 

 

 

 

 

Title:

 

 

 

 

Address to which

 

Address to which

notices may be sent

 

notices may be sent

to Purchaser:

 

 

to Purchaser:

 

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

 

Fax:

 

 

Email:

 

 

Email:

 

 

 

Tax ID Number:

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PURCHASERS

 

(See Exhibit A to Purchase Agreement)

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COLLATERAL

 

“Collateral” means all current and hereafter acquired personal Property of the
Company, including all insurance relating thereto, and including all Accounts,
Deposit Accounts, Equipment, General Intangibles, Inventory and Negotiable
Collateral, and any and all proceeds, as defined in the UCC, thereof, to the
extent that the Company is not contractually prohibited from granting a security
interest in such Property; provided, however, that the Collateral shall in no
event include more than sixty-five percent of the equity interest of any
subsidiary which is not incorporated, formed or organized under the laws of any
state of the United States or the District of Columbia.  For purposes of this
definition of Collateral the foregoing terms have the following meaning:

 

“Account Debtor” means any Person who is or who may become obligated under, with
respect to or on account of an Account.

 

“Accounts” means all of the Company’s currently existing and hereafter arising
accounts, as defined in UCC Section 9102(a)(2), including any contract rights to
payment arising out of the sale or lease of goods or the rendition of services
by the Company, irrespective of whether earned by performance, and any and all
credit insurance, guarantees or security therefor.

 

“Deposit Accounts” means all deposit accounts, as defined in UCC
Section 9102(a)(29), now or hereafter held in the Company’s name.

 

“Equipment” means all of the Company’s present and hereafter acquired machinery
machine tools, motors, computers, equipment, furniture, furnishings, fixtures,
vehicles (including motor vehicles and trailers), tools, parts, goods, wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions and improvements to any of the foregoing.

 

“General Intangibles” means all of the Company’s present and future general
intangibles and other personal Property (including contract rights, rights
arising under common law, statutes or regulations, choses or other things in
action, goodwill, patents, trade names, trade secrets, trademarks, service
marks, copyrights, blueprints, drawings, purchase orders, customer lists, monies
due or recoverable from pension funds, route lists, rights to payment, and other
rights under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, literature, reports,
catalogs, deposit accounts, insurance premium rebates, tax refunds and tax
refund claims), other than goods, Accounts and Negotiable Collateral.

 

“Inventory” means all present and future inventory in which the Company has any
interest, including goods held for sale or lease or to be furnished under a
contract of service and all of the Company’s present and future raw materials,
work in process, finished goods and packing and shipping materials, wherever
located.

 

“Negotiable Collateral” means all of the Company’s present and future letters of
credit, letter of credit rights, notes, drafts, instruments, investment
property, securities (including the

 

B-1

--------------------------------------------------------------------------------


 

shares of capital stock or other equity or membership interests of United States
subsidiaries of the Company), documents, personal property leases (wherein the
Company is the lessor) and chattel paper.  (Any terms used in the preceding
sentence that are defined in the DCC shall have the meanings set forth therein.)

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

C-1

--------------------------------------------------------------------------------